Title: To James Madison from John P. Van Ness, Richard Bland Lee, and Tench Ringgold, 8 February 1816
From: Van Ness, John P.,Lee, Richard Bland,Ringgold, Tench
To: Madison, James


                    
                        
                            Office of the Commissioners of the Public BuildingsWashington
                            8th Feby 1816
                        
                        
                            Sir
                        
                    
                    Give us leave to inform you that the War office is finished according to Contract, and ready for Occupation, excepting a few inconsiderable particulars which are delayed by the want of some arrangement among the Heads of Departments as to their respective locations. They have before been apprized of this State of the Building, but probably pressing engagements have prevented them from attending to the Subject. You will be so obliging, Sir, as to instruct us to whom we shall direct the Keys of the Building to be delivered, on behalf of the Government. We are with high Consideration and respect, Sir, Your Obt. Servts.
                    
                        
                            John P. Van NessRichard Bland LeeTench Ringgold
                        
                    
                